DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relied Upon Prior Art
	The previous office action misidentified a piece of prior art used in the rejection by incorrectly identifying the Caracciolo reference as being US 3,371,625. The correct patent number is US 3,271,625.
As a result of this error and applicant’s inability to locate the correct reference this rejection is being Non-Final so as to allow review of the proper prior art used in the rejection.  The correct US Patent number is cited on the attached Notice of References Cited.
New grounds of rejection are detailed below.

Response to Arguments
Even though new grounds of rejection are detailed blow several arguments regarding the Abbott reference carry over to the new rejection and are addressed below.
It is argued that Abbott fails to teach the lead extending from the die pad.  Abbott only teaches the leads have one end proximate to the die pad and another end remote from the pad (column 3, lines 54-59).
Please note that the phrase “extending from” is the same as having one end proximate to, or near or next to.  Extending from means it starts proximate to the die pad and leads (extends) away from the die pad.  This is exactly the same thing as one end proximate to the die pad and the other end remote from the die pad.  It leads (extends) away from the die pad.
The apparent, though unclear, intent of “extends from” is to say that it is attached to and leads (extends) away from the die pad is another possible definition of “extends from” but it isn’t the only definition. Given its broadest reasonable interpretation - extends from does not solely mean attached to and leads away from.  
Regarding claim 4, it is argued that Abbott fails to teach the plating material covers half of the third and half of the fourth surface.
Please note that Abbott teaches the plating 123 does not cover all of the lead 120, it only covers the portion 113. It may or may not cover half but it is obvious as being within the level of skill of one of ordinary skill in the art to optimize the exact covered amount.


Allowable Subject Matter
s 8-18 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art neither teaches nor suggests a method of manufacturing a semiconductor package comprising the dam bar having a first portion having the first thickness and a second portion having a second thickness less than the first thickness to form a cavity; and after overmolding but prior to plating and dam bar removal, removing the electrically insulating material from the cavity. This limitation, in conjunction with the other claim limitations, was neither disclosed in, nor suggested by, the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Hung et al, US 6,696,749.
Regarding claim 1, Abbott (figure 1) teaches a semiconductor package, comprising:
a die pad 110;
leads 111 extending from the die pad 110 each having a free end 113 with outer surfaces extending at angles (column 1, lines 25-27 teaches the shape is determined by the design therefore a lead with an outer surfaces extending at angles is contemplated 
an electrically conductive plating material 123 covering at least portions of the outer surfaces;
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 111; and
an insulating layer 130 extending over the leads 111 and the die 101 such that the free ends 113 of the leads 111 are exposed.
If “extends from” requires direct attachment to the die pad, Hung teaches the leads 212 extending from, in this definition, the die pad wherein Hung’s die pad is all parts 216/204 of leadframe 101 underneath the die and extending from 204.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the “extends from” in this definition of Hung in the invention of Abbott because this type of die pad is conventionally known and used equivalent. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Hung (figures 6A-C) teaches the outer surfaces of the lead 602 extending at angles from one another.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).
With respect to claim 2, Abbott teaches the electrically conductive plating material 123 comprises tin (column 4, lines 55-57).
As to claim 3, though Abbott fails to teach each lead 24 is rectangular and the outer surfaces comprise opposing first and second surfaces and opposing third and fourth surfaces, and Abbott (figure 1) does teaches the electrically conductive plating material 123 covering the first and second surfaces and at least partially covering the third and fourth surfaces, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a rectangular lead in the invention of Abbott because rectangular leads are commonly and conventionally known and used.  Changes in size, shape or proportion are within the ordinary level of skill in the art (MPEP 2144.04 IV).

Concerning claim 5, Abbott teaches the plating material 123 wraps around the outer surfaces.
Pertaining to claim 6, though Abbott teaches the leads 11 are bent, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the leads extend in the same plane as one another in the invention of Abbott because the leads extend in the same plane as one another is a conventionally known and used equivalent technique. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 7, though Abbott fails to teach the free ends have a length of about 0.1 mm to about 0.3 mm, it would have been obvious to one ordinary skill in the art at the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Hung et al, US 6,696,749, and Bayan et al., US 7,087,986.
Regarding claim 19, Abbott teaches a semiconductor package, comprising: 
a die pad 110;
multiple leads 120 each having one end extending from a piece of the die pad 110;
an electrically conductive plating material 123 covering at least portions of the outer surfaces; 
a die 101 attached to the die pad 110 and electrically connected (using 104) to the leads 120 and a free end 113; and 
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
If “extends from” requires direct attachment to the die pad, Hung teaches the leads 212 extending from, in this definition, the die pad wherein Hung’s die pad is all parts 216/204 of leadframe 101 underneath the die and extending from 204.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the “extends from” in this definition of Hung in the invention of Abbott because this type of die pad is conventionally known and used equivalent. The substitution of one 
Abbott fails to teach a multiple piece die pad.
Bayan teaches a multiple piece die pad all parts of leadframe 101 under the die 202).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the multiple piece die pad of Bayan in the invention of Abbott because Bayan teaches a commonly used known equivalent die pad configuration.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Abbott also fails to teach a free end with outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.  
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott, US 9,059,185, in view of Hung et al, US 6,696,749.
With respect to claim 20, Abbott teaches a semiconductor package, comprising:
multiple leads 120 electrically connected (using 104) to a die 101, each of the leads 113;
an electrically conductive plating material 123 covering at least portions of the outer surfaces (123 covers the portion within 113 of the lead); and
an insulating layer 130 extending over the leads 120 and the die 101 such that the free ends 113 of the leads 120 are exposed.
If “extends from” requires direct attachment to the die pad, Hung teaches the leads 212 extending from, in this definition, the die pad wherein Hung’s die pad is all parts 216/204 of leadframe 101 underneath the die and extending from 204.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the “extends from” in this definition of Hung in the invention of Abbott because this type of die pad is conventionally known and used equivalent. The substitution of one known equivalent technique for another may be obvious even if the prior art does not 
Abbott fails to teach the free end has outer surfaces extending at angles from one another.
Hung (figures 6A-C) teaches the free end has outer surfaces of the lead 602 extending at angles from one another.  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lead having outer surfaces extending at angles from one another of Hung in the invention of Abbott because Hung teaches it reduces delamination of the encapsulant and therefore improves reliability (column 1, lines 63-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            2/27/21